Citation Nr: 0740972	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-15 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased, initial rating for service-
connected pharyngitis, currently rated 0 percent disabling.  

2.  Entitlement to service connection for Raynaud's 
phenomenon of the right (major) hand.

3.  Entitlement to service connection for Raynaud's 
phenomenon of the left (minor) hand.

4.  Entitlement to compensation, pursuant to 38 U.S.C.A. § 
1151, for sinus injury, based on an instrument tip left in 
the right maxillary sinus after removal of third molars at a 
VA facility on September 3, 2004, and surgical removal of he 
instrument tip by sinusotomy on October 27, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to March 
2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The issues of entitlement to an increased rating for service 
connection pharyngitis, and entitlement to compensation, 
pursuant to 38 U.S.C.A. § 1151 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Raynaud's phenomenon of the right hand began in service.  

2.  Raynaud's phenomenon of the left hand began in service.


CONCLUSIONS OF LAW

1.  Raynaud's phenomenon of the right hand was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

2.  Raynaud's phenomenon of the left hand was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

In this decision, the Board is granting service connection 
for Raynaud's phenomenon of both the right hand and left 
hands. Any failure to notify or assist him pursuant to VA law 
and regulation is inconsequential and, at most, no more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

B.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  There must be medical evidence 
of current disability; medical or, in certain circumstances 
lay, evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004).

The veteran is seeking service connection for Raynaud's 
phenomenon of both hands as residuals of cold injury.  His 
service medical records noted that he complained of hand 
swelling, pain, numbness, and turning blue in cold weather on 
examination in January 2004.  The examiner suspected 
Raynaud's phenomenon and the veteran was given medication for 
the condition.  

A VA rheumatology consultation was conducted in February 
2005.  The veteran gave a history of having Raynaud's 
phenomenon in service.  The examiner concluded that the 
veteran's inservice cold exposure precipitated Raynaud's 
phenomenon; found the condition was benign at the time; gave 
the veteran  instructions regarding prevention of any 
exacerbation of the condition; and scheduled follow up 
appointments.  The examiner did not have access to any of the 
veteran's medical records.  However, the veteran provided an 
accurate rendition of his medical history, that he was 
treated for Raynaud's phenomenon in service due to exposure 
to cold weather.  The examiner's opinion that the veteran has 
Raynaud's phenomenon of both hands, first manifested in 
service, is based on an accurate history given by the 
veteran.  Therefore, service connection for Raynaud's 
phenomenon of both hands is warranted.  See Shedden, supra.


ORDER

Service connection for Raynaud's phenomenon of the right hand 
is granted.

Service connection for Raynaud's phenomenon of the left hand 
is granted.


REMAND

The claimant must be notified of the information and evidence 
needed to substantiate his claim for an increased rating for 
his pharyngitis.  38 U.S.C.A. § 5103a; 38 C.F.R. § 3.159; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 488 (2006); 
see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2005).  Although the RO provided the veteran such 
notification in the July 2006 supplemental statement of the 
case, decisional and post-decisional communications cannot 
satisfy the duty to notify under section 5103a.  As such, the 
pharyngitis claim must be remanded to provide the veteran 
such notice.

An instrument tip was left in the right maxillary sinus after 
removal of third molars at a VA facility on September 3, 
2004.  The tip was removed by sinusotomy on October 27, 2004.  
The veteran has claimed entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151.  He is alleging that he 
currently experiences additional sinus disability.  A VA 
dental progress note dated in March 2005 noted no sinus 
injury after the sinusotomy.  However, on VA examination in 
March 2006, the veteran was diagnosed with congestive 
sinusitis.  The veteran should be afforded an examination to 
determine if the VA treatment at issue caused or contributed 
to his sinus condition.  



Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative proper VCAA notice 
addressing the assignment of an increased 
rating and effective date regarding his 
claim for service-connected pharyngitis.  

2.  The veteran's should be afforded an 
appropriate examination for his claim for 
sinus injury as a result of VA treatment.  
The examiner should provide an opinion as 
to whether the veteran has any additional 
chronic sinus residuals as a result of 
treatment performed at a VA dental 
facility on September 3, 2004, and October 
27, 2004.  The examiner should state 
whether any such additional disability, if 
found, resulted from carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
VA's part, or an event not reasonably 
foreseeable.  In conjunction with the 
examination of the veteran, the examiner 
should review the veteran's claims folder 
and a copy of this remand.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
conducted.

3.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


